Citation Nr: 0824953	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-30 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to May 1973, 
with additional service in the Army Reserves.
This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the veteran's previously denied claim of 
entitlement to service connection for bilateral hearing loss.


FINDINGS OF FACT

1.  The claim for service connection for hearing loss was 
initially denied in an October 2001 RO decision.  The RO 
declined to reopen the claim in December 2002 and the veteran 
did not file a timely appeal.

2.  Evidence received since the RO's December 2002 decision 
is cumulative or redundant, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim for service connection for bilateral hearing loss.


CONCLUSION OF LAW

1.  The October 2001 and December 2002 RO decisions that 
respectively denied service connection and declined to reopen 
the previously denied claim for service connection for 
bilateral hearing loss are final.  38 U.S.C.A. § 7105 (West 
2007); 38 C.F.R. § 3.104(a), 3.160(d), 20.302, 20.1103 
(2007).

2.  New and material evidence has not been received to reopen 
a claim for service connection for bilateral hearing loss.  
38 U.S.C.A. §§ 5108, 7105 (West 2007); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The RO found that new and material evidence sufficient to 
reopen the claim had not been submitted.  The Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

In decisions respectively dated in October 2001 and December 
2002, the RO denied and declined to reopen the veteran's 
claim for service connection for bilateral hearing loss.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. § 7105 (West 2007); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2007).  Thus, the decision became final because the 
veteran did not file a timely appeal.

The claim of entitlement to service connection for bilateral 
hearing loss may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen his claim in June 
2004.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the last final decision 
consisted of the veteran's complete service medical records, 
partial Reserve medical records dated from February 1982 to 
April 1991, VA and private medical records, and the veteran's 
own written statements.  The Board found that while the 
veteran's Reserve medical records showed some mild bilateral 
hearing loss, there was no evidence that such hearing loss 
was incurred or aggravated during the veteran's period of 
active duty, and the claim was denied.  Additional post-
service medical records and a statement from the veteran's 
private family physician were thereafter submitted.  However, 
the adjudicator found that new evidence was not relevant to 
the issue of whether the veteran's bilateral hearing loss was 
related to service, and declined to reopen the veteran's 
claim.  

The Board finds that the evidence received since the last 
final decision is cumulative of other evidence of record and 
does not raise a reasonable possibility of substantiating the 
claim.  

In support of his application to reopen his claim for service 
connection, the veteran resubmitted service medical records 
dated from May 1970 to May 1973, which are void of any 
complaints, diagnoses or treatment for hearing loss.  He also 
resubmitted portions of his Reserve medical records dated 
from February 1982 to April 1991, including a December 1987 
audiometric evaluation reflecting mild bilateral hearing 
loss.  Additionally, the veteran submitted Reserve medical 
records that were not previously of record, including a April 
1993 audiometric evaluation indicating mild bilateral hearing 
loss and an October 1993 ear examination.  The latter 
revealed some bilateral ear inflammation and scarring that 
was attributed to otitis externa resulting from the veteran's 
use of Q-tips to clean his ears.  The veteran also submitted 
VA medical records dated from December 2002 to November 2005, 
which reflect treatment for non-hearing problems.  Other 
newly submitted evidence includes a May 2005 VA examination 
in which the examiner concluded that the veteran's current 
hearing loss was less likely than not caused or aggravated by 
his military service.  As a rationale for that opinion, the 
examiner noted that he had reviewed the veteran's claims 
file, which included the veteran's service separation 
examination, showing hearing within normal limits, and 
reserve medical records, which showed mild hearing loss as 
having its onset several years after the veteran was 
discharged from active duty.  

The Board finds that no new and material evidence has been 
submitted with regard to the claim for service connection for 
bilateral hearing loss.  First, the service medical records 
and Reserve medical records, dated prior to May 1991, which 
the veteran submitted do not constitute new evidence because 
those records were previously considered by the RO at the 
time of the October 2001 decision denying the veteran's 
service connection claim.  The veteran did not appeal that 
denial of his claim, and that decision therefore became 
final.

In contrast, his Reserve medical records dated after May 
1991, his VA medical records dated from December 2002 to 
November 2005, and the May 2005 VA examination are new in the 
sense that they were not previously considered by RO decision 
makers.  However, they are not material.  The new medical 
records establish that the veteran was shown to have 
bilateral hearing loss several years after his discharge from 
active duty.  However, they do not rebut the findings of the 
last final rating decision that the veteran's bilateral 
hearing loss was not incurred in or aggravated by his period 
of active service.  They do not contain any evidence showing 
that hearing loss was incurred in or aggravated during active 
duty or is proximately due to or the result of any disease or 
injury incurred in or aggravated during active duty.

Additionally, the May 2005 VA examination does not contradict 
the prior rating decisions' finding that the veteran's 
hearing loss was not incurred in or aggravated during 
service.  Indeed, the May 2005 VA examiner expressly found 
that the veteran's current hearing loss was less likely than 
not caused or aggravated by his military service.  

In sum, although the veteran has submitted new evidence that 
was not before the RO at the time of its last final rating 
decision in December 2002, that new evidence is not material 
to the claim and does not warrant reopening of the claim.

In light of the evidence and based on this analysis, it is 
the determination of the Board that new and material evidence 
has not been submitted with regard to the claim for service 
connection for bilateral hearing loss since the RO's final 
rating decision in December 2002 because no competent 
evidence has been submitted showing that this condition was 
incurred or aggravated in service.  Thus, the claim for 
service connection is not reopened and the benefits sought on 
appeal remain denied.   

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the  
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, VA sent correspondence in June 2004 and January 2005 
and a rating decision in September 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions. VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  
Additionally, at the time of the prior final denial of the 
claim in April 1992, the Board informed the veteran that his 
claim was denied because he had failed to submit evidence 
that demonstrated a causal relationship between his 
disabilities and his period of service. This communication, 
in addition to the above correspondence, satisfied the notice 
requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Board finds that any defect with regard to the 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by 
the RO subsequent to receipt of the required notice. There 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson,  19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006) (specifically declining to address harmless 
error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2006 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained. The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law. 


ORDER

Service connection for bilateral hearing loss remains denied 
because new and material evidence has not been received to 
reopen the claim.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


